Case 0:21-cv-60976-JIC Document1 Entered on FLSD Docket 05/09/2021 Page 1 of 20

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO.

JOHN F. BATES,
Plaintiff,

vs.

JANET YELLEN, as Secretary,
U.S. Department of the Treasury, COMPLAINT
Internal Revenue Service,
Defendant.
/
Plaintiff, John F. Bates (“BATES”), by his undersigned counsel, and pursuant to the

 

provisions of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. Section 2000e, e¢
seq., (“Title VII”), as well as the anti-retaliation provision thereto, 42 U.S.C. Section 2000e-3,
hereby files this Complaint against the Defendant, Janet Yellen, as Secretary, United States
Department of the Treasury, Internal Revenue Service (“AGENCY”), and in support hereof, the
Plaintiff states as follows:

I.
JURISDICTION AND VENUE

1. This Court has jurisdiction of this action, pursuant to 42 U.S.C. Section 2000e-5(f) and
28 U.S.C. Section 1345.

2. Venue is proper in this judicial district under 42 U.S.C. Section 2000e-5(f)(3) and 28
U.S.C. Section 1391 (b), because it is where a substantial part of the events or

omissions, giving rise to the causes of action herein, occurred.
Case 0:21-cv-60976-JIC Document 1 Entered on FLSD Docket 05/09/2021 Page 2 of 20

3. The Plaintiff brings this action for unlawful retaliation, under Title VII of the Civil
Rights Act of 1964, as amended, 42 U.S.C. Section 2000e-3 (a), as well as under claims
for a hostile work environment and disparate treatment, under Title VII of the Civil
Rights Act of 1964, as amended, for retaliation, 42 U.S.C. Section 2000e-(2)(a).

4. Plaintiff, John F. Bates (“BATES”), is employed by the United States Department of
the Treasury, Internal Revenue Service, as a Special Agent, in Plantation, Broward
County, Florida.

5. Defendant, Janet Yellen, as Secretary, of the United States Department of the Treasury,
Internal Revenue Service (“AGENCY”), is the legal AGENCY head, and as such, she
is responsible for the personnel policies and practices, as pronounced and implemented,
against AGENCY employees, including the Plaintiff, herein.

6. The AGENCY is an “employer,” within the meaning of 42 U.S.C. Section 2000e(b).
7. Plaintiff is within the purview of the applicable statute; and hence, he is entitled to the
substantive protections of Title VII, as amended, 42 U.S.C. Section 2000e, ef seq.

8. On April 17, 2017, BATES sought timely Equal Employment Opportunity (“EEO”)
counseling, in connection with his claim that the AGENCY, had discriminated against
him, on the basis of his religion (Christian), in violation of Title VII of the Civil Rights
Act of 1964, as amended, 42 U.S.C. Section 2000e, et seq, by subjecting him to

continuous and on-going workplace harassment.
Case 0:21-cv-60976-JIC Document 1 Entered on FLSD Docket 05/09/2021 Page 3 of 20

9. Furthermore, on July 17, 2017, BATES filed a formal complaint of discrimination,
which included claims of disparate treatment, the creation of a hostile work
environment, and in addition, the formal complaint contained a claim for reprisal.

10. Consistent with the allegations of the formal complaint of discrimination, Plaintiff
brings claims of disparate treatment, a hostile or offensive work environment and
retaliation, here, before the federal district court.

11. In addition, prior to April 17, 2017, and continuing through June of 2018, the Plaintiff
had been subjected to on-going workplace harassment, for example, exacerbated by
management’s repeated failure to approve the Plaintiffs bona fide requests to transfer
to other work groups, of which similar requests were repeatedly honored for other
employees within the Miami Field Office of IRS-CI-1.

12. Furthermore, as a direct and proximate result of engaging in protected activity, the
Plaintiff was subjected to unlawful retaliation, including, but not limited to, a ten-day
suspension without pay beginning on May 12, 2017, denial of a routinely scheduled
within grade increase, removal from the application process for an attaché positions
and these cumulative actions, resulted in the creation of a hostile work environment.

13. On July 30, 2020, the AGENCY entered its Final Agency Decision (“FAD”), rejecting
BATES’ administrative claims of workplace discrimination; and this case has been
timely filed with the federal district court, within ninety (90) days of the issuance of
the AGENCY’s FAD. [A copy of the AGENCY’S Final Agency Decision is attached

hereto, as EXHIBIT A].
Case 0:21-cv-60976-JIC Document 1 Entered on FLSD Docket 05/09/2021 Page 4 of 20

14. Plaintiff had previously filed a timely appeal with the Equal Employment Opportunity
Commission (“EEOC”), Office of Federal Operations, in Washington, D.C., following
the issuance of the AGENCY’s Final Agency Decision.

15. However, the Plaintiff has requested that the Equal Employment Opportunity
Commission, Office of Federal Operations, cease processing his discrimination
complaint, in order to enable him, to promptly pursue all available remedies in federal
district court. [A copy of the Plaintiff's Request to the EEOC, Office of Federal
Operations, to Cease Processing His Appeal, is attached hereto, as EXHIBIT B].

16. BATES has satisfied all conditions precedent, for the filing of this action in federal
district court; he has exhausted all applicable administrative remedies, and therefore,
this action has been properly and timely filed in the federal district court.

17. Over six months have now elapsed since the filing of the Plaintiff's Appeal with the
EEOC, Office of Federal Operations, on August 29, 2020 [See, the Plaintiffs
Administrative Appeal, attached hereto, as EXHIBIT C]; and therefore, the Plaintiff
is now authorized to file this complaint in the district court.

Il.
FACTUAL ALLEGATIONS

18. BATES practices a specific denomination of the Christian Faith, and in accordance
with the prescriptions of his church, the Easter Holiday for his denomination, was
celebrated, from Friday, April 7, 2017, through Sunday, April 9, 2017, and from Friday,

April 14, 2017, through Sunday, April 16, 2017.
Case 0:21-cv-60976-JIC Document 1 Entered on FLSD Docket 05/09/2021 Page 5 of 20

19. The regular tour of duty for BATES is Monday through Friday, from 9:00 a.m. through
5:30 p.m., however, on Friday, April 7, 2017, the tour of duty ended at 5:30 p.m., and
on April 11, 2017, the tour of duty ended at 5:30 p.m.

20. BATES is a member of a class of employees, who have on call status, which is not
considered to be “hours of work,” if the employee carries and electronic device for the
purpose of being contacted to perform work, that may arise during an on-call period;
and the employee can make arrangements for another employee to perform that work;
see, Internal Revenue Manual (“IRM”) 6.550.1.1.6.7.

21. BATES is also a member of a class of employees that are “infrequently”, placed in
“stand-by” status, during which the employee is restricted to a designated post of duty,
and he is assigned to be in a state of readiness to perform work, with limitations so
substantial that the employee cannot use the time for personal purposes; and this status
eliminates the ability of the employee ( 1) to travel outside the local commuting area;
(2) to consume alcoholic beverages; (3) and to conduct any activity that would
otherwise prohibit the ability to report immediately, see, Internal Revenue Manual
(“IRM”) 6.550.1.1.6.6.

22. “Stand-by” status requires authorization from the Director of Field Operations
(“DFO”), due to the likelihood of a legal requirement to pay overtime wages.

23. Subsequent to BATES’ practicing of the teachings of his Christian religious

denomination, from April 7, 2027, through April 9, 2017, BATES was reprimanded,
Case 0:21-cv-60976-JIC Document 1 Entered on FLSD Docket 05/09/2021 Page 6 of 20

both verbally and in writing, by management, more specifically, by Special
Supervisory Agent (“SSA”), Karen Wingerd (“WINGERD”), on April 13, 2017.

24. In compliance with the prescriptions and teachings of his religious denomination, as a
member of the Christian faith, BATES conducted his religious practices during non-
duty hours, which is beyond the scope of WINGERD’s authority, and or Agency
management, as confirmed by the Internal Revenue Service Manual, and further,
through information and belief, similarly situated employees, outside of his protected
class, in other words, meaning, employees of other denominations and faiths, were
routinely and regularly unrestricted, as well as being uninhibited, by work obligations,
by Agency management, during non-duty hours.

25. Similarly situated employees, outside of the Plaintiff's protected class, employees of
other denominations and faiths, were routinely and regularly granted the opportunity,
to be absent from duty ready status, due to religious observances and religious
celebrations.

26. During a meeting in her office on April 13, 2017, WINGERD specifically instructed
the Plaintiff, on three (3) occasions, to provide detailed information about his religious
practices observed with his wife from April 7, 2017 through April 9, 2017 and to
explain why he had chosen to celebrate Easter over a three-day period of time.

27. WINGERD specifically stated at the end of the repeated explanations, that, “I could

understand if you were Muslim or you were Jewish, but Easter is just a day.”
Case 0:21-cv-60976-JIC Document 1 Entered on FLSD Docket 05/09/2021 Page 7 of 20

28. Subsequent to this conversation, WINGERD sent by e-mail, to the Plaintiff, a summary
of the April 13, 2017 conversation; and she included an initial punishment, as a form
of retaliation, for the exercising of his religious beliefs during non-duty and non-
working hours; and these actions by WINGERD violated IRM 9.11.2.11.3, which
States, “(a) determination on whether or not an absence is required, is to be based solely
on the applicant’s religious beliefs; [and] managers will not substitute their knowledge
of the employee’s religion to indicate that the religious doctrine does not prohibit the
employee from working.

29. Following the Plaintiff's observation of a religious holiday, which had been officially
sanctioned, mandated, and prescribed, by his Christian denomination, the Defendant
employer, acting through the authority of WINGERD, subjected the Plaintiff to an
unlawful campaign of retaliation and harassment, by engaging in the following
unlawful predicate acts of workplace discrimination:

(a) On April 13, 2017, the Plaintiff was unlawfully reprimanded, both verbally and in
writing, and furthermore, his status as an employee substantially changed, because
he was confined to desk duty, ostracized from other members of his work group
and precluded from participating in officially sanctioned group and/or social
activities, until further notice [See, the Reprimand, attached hereto, as EXHIBIT
Dj;

(b) Even though the Plaintiff possessed the requisite professional qualifications and

experience, he was denied the opportunity to serve as an Acting Supervisor on

7
Case 0:21-cv-60976-JIC Document 1 Entered on FLSD Docket 05/09/2021 Page 8 of 20

numerous occasions, or even assist co-workers, to the detriment of the work group
and other employees at this duty post;

(c) On April 28, 2017, WINGERD conducted a group meeting in West Palm Beach,
and during this meeting, she stated her new expectations for responding to her
communications and employee arrival at work; her new expectations for employees
of Group 6504, included, “respond to my phone calls as soon as possible
(reasonable to your situation),” and “be accountable—a 30-minute window (to
arrive at work), stack (time) at the end of your day, or request leave,” see,
EXHIBIT E;

(d) On May 12, 2017, the Plaintiff received a disciplinary notice, proposing the
imposition of a ten (10) day suspension, without pay for (1) not responding to
WINGERD’s e-mail message, and (2) not responding to WINGERD’s telephone
call, see, EXHIBIT F, and these false and fraudulent specifications, were imposed
in contravention of the group meeting, which was held on April 17, 2017, the
suspension did not result from a failure of the employee to follow management’s
directives, the suspension resulted for the filing of the EEO Complaint on April 17,
2017, and as a direct result of both (1) practicing his religious beliefs in non-duty,
non-working hours and (2) creating a hostile work environment, by requiring the
Plaintiff to submit to a permanent stand by duty status, seven days per week and

twenty four hours per day, due to the requirement to respond at all times, during
Case 0:21-cv-60976-JIC Document 1 Entered on FLSD Docket 05/09/2021 Page 9 of 20

non-duty, non-work hours, to telephone calls, text messages and e-mail messages
from WINGERD;

(e) In July of 2017, the Plaintiff's routine within grade step increase was scheduled to
occur; however, on June 30, 2017, WINGERD submitted a letter, preemptively
denying the pending within grade step increase; the letter contained multiple false
and fraudulent specifications, regarding the prior performance of BATES,
including the false statement of a due date of March 31 , 2017, for a completed SAR
(Special Agent Report);

(f) On or about October 3, 2017, the Plaintiff was issued an eight-day suspension, see,
AGENCY documentation, attached hereto, as EXHIBIT G, as a direct result of
both (1) practicing of his religious beliefs in non-duty, non-working hours and (2)
creating a hostile work environment by creating a permanent “Stand-by” duty
status, for him; James Lee (“LEE”), the Director of Field Office, was the Agency’s
Deciding Official in these proceedings;

(g) Prior to completing the decision process, LEE participated in an oral reply to the
proposed suspension, without pay with the Plaintiff on July 13, 2017; and during
the transcribed oral reply, LEE specifically asked the Plaintiff, if the SAR
investigative report had already been completed, on or about February 18, 2017:
the Plaintiff stated during this oral reply, that the SAR had been completed and
submitted to both WINGERD and the US Attorney’s Office of the Southern

Judicial District of Florida; the Plaintiff further stated that the investigation was re-

9
Case 0:21-cv-60976-JIC Document1 Entered on FLSD Docket 05/09/2021 Page 10 of 20

directed to include new recommended violations, which require an average of
eighteen (18) months of investigative activity;

(h) On or about September 13, 2017, the Plaintiff was rated “Best Qualified” for an
attache position with IRS-CI Bogota, Columbia, however, on or about October 10,
2017, the Plaintiff was removed from the application process by the Agency. [See,
EXHIBIT H, attached hereto].

30. WINGERD had repeatedly demonstrated her lack of investigative experience and
incomprehension of the lengthy and difficult investigative process, by imposing
unachievable due dates for BATES and other employees; moreover, the fraudulent
specifications in the proposed ten (10) day suspension and the within grade denial,
demonstrated WINGERD’s lack of integrity and violation of the U.S. Treasury
Employee Handbook of Ethics for management in ALL administrative proceedings;
and furthermore, the proposed ten-day suspension and the within grade denial provided
confirmation of the consequences for engaging in workplace protected activity.[See,
the documentation, attached hereto, as EXHIBIT I].

31. These predicate actions, taken together, by AGENCY management, as set forth in
Paragraph (a)—(f) above, and imposed by SSA WINGERD, substantially changed the
Plaintiffs status, as an employee in the workplace; and moreover, these continued and
unjustified predicate acts of discrimination, perpetrated by AGENCY management,
clearly subjected the Plaintiff, to retaliation; a hostile work environment and unlawful

disparate treatment.

10
Case 0:21-cv-60976-JIC Document 1 Entered on FLSD Docket 05/09/2021 Page 11 of 20

31. These predicate actions, taken together, by AGENCY management, as set forth in
Paragraph (a)—(f) above, evidenced discriminatory animus by AGENCY management,
which were undertaken, with the express authorization of management, and specifically
implemented by SSA WINGERD.

32. These predicate actions of retaliation, harassment, and unlawful disparate treatment, as
set forth in Paragraph (a)—(f) above, were undertaken, with the express authorization of
AGENCY management, and specifically implemented by SSA WINGERD, were entirely
pretextual; none of these predicate acts were undertaken with a valid business justification,
or a substantiated legitimate business reason.

These predicate acts of retaliation, harassment, and unlawful disparate treatment, as set
forth in Paragraph (a)—(f) above, were undertaken, with the express authorization of
AGENCY management, and were imposed by WINGERD, in direct response to the
exercise of BATES’ prior protected activity, whereby, he had attempted to obtain a
religious accommodation, he had previously requested to be excused from “duty ready”
status, for the legitimate purpose of celebrating a religious holiday, as commanded and
prescribed by his denomination of the Christian faith.

34. The Agency has no legitimate business justification, or reason, for engaging in
predicate acts of harassment, reprisal, and disparate treatment, against the Plaintiff,
herein.

35. These predicate actions, as set forth in Paragraphs 28 (a)—(f) above, taken together,

by AGENCY management, and imposed by SSA WINGERD, substantially

11
Case 0:21-cv-60976-JIC Document 1 Entered on FLSD Docket 05/09/2021 Page 12 of 20

changed the Plaintiffs status, as an employee in the workplace; and moreover,
these continued and unjustified predicate acts of discrimination, perpetrated by
AGENCY management, clearly subjected the Plaintiff, to retaliation; a hostile work
environment and unlawful disparate treatment.

36. These predicate actions, as set forth in Paragraphs 28 (a)—(f) above, taken together,
by AGENCY management, evidenced discriminatory animus by AGENCY
management, which were undertaken, with the express authorization of
management, and specifically implemented by SSA WINGERD.

37. These predicate actions of retaliation, harassment, and unlawful disparate
treatment, as set forth in Paragraphs 28 (a)—(f) above, which were undertaken,
with the express authorization of AGENCY management, and specifically
implemented by SSA WINGERD, were entirely pretextual; none of these predicate
acts, as set forth in Paragraphs 28 (a)—(f) above, were undertaken, without a valid
business justification, or a substantiated legitimate business reason.

38. These predicate acts of retaliation, harassment, and unlawful disparate treatment,
undertaken, as set forth in Paragraphs 28 (a)—{f) above, with the express
authorization of AGENCY management, were imposed by SSA WINGERD, in
direct response to the exercise of BATES’ prior protected activity, whereby, he had
attempted to obtain a religious accommodation; as noted above, he had previously

requested to be excused from “duty ready” status, for the legitimate purpose of

12
Case 0:21-cv-60976-JIC Document 1 Entered on FLSD Docket 05/09/2021 Page 13 of 20

celebrating a religious holiday, as commanded and prescribed by his denomination
of the Christian faith.

39. The Agency has no legitimate business justification, or reason, for engaging in
predicate acts of harassment, reprisal, and disparate treatment, as set forth in
Paragraphs 28 (a)—(f) above, against the Plaintiff, herein.

COUNT I
(VIOLATION OF TITLE VII—RETALIATION)

40. Plaintiff restates and re-alleges the allegations of Paragraphs 1—39 of the
Complaint, as if fully set forth herein.

41. Plaintiff engaged in lawful protected activity, when he requested a religious
accommodation, as a member of a specific denomination of the Christian faith.

42. In retaliation for Plaintiff's protected activity, AGENCY management imposed
predicate acts of retaliation, as stated, and set forth in Paragraphs 11, 12, and 28
(a)}—{f), of the Complaint.

43. There was a causal connection between BATES? protected activity, and the
materially adverse actions, taken against the Plaintiff, by the AGENCY.

44. The retaliation endured by BATES, would clearly dissuade a reasonable employee
in his position, from making complaints of discrimination and or harassment in the
workplace.

45. The AGENCY, acting through its authorized representatives, principally, through

SSA WINGERD, retaliated against BATES, for engaging in workplace protected

13
Case 0:21-cv-60976-JIC Document 1 Entered on FLSD Docket 05/09/2021 Page 14 of 20

activity, in direct violation of Section 704(a) of Title VII, 42 U.S.C. Section 2000e-
3 (a).

46. Due to the repeated unlawful conduct of the Defendant, the Plaintiff has retained
undersigned counsel, and the Plaintiff is obligated to pay reasonable attorney’s fees
and costs.

WHEREFORE, the Plaintiff, JOHN F. BATES, respectfully requests that this Court enter

judgment against the Defendant, JANET YELLEN, as Secretary of the United States

Department of the Treasury, Internal Revenue Service, and find that the Defendant indeed

violated Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. Section 2000e-

3(a), for engaging in predicate unlawful acts of retaliation, and order the following

additional relief:

A) Award the Plaintiff actual damages, including appropriate amounts of back pay and
front pay, as applicable, as well as compensatory damages;

B) Award the Plaintiff his costs and a reasonable attorney’s fee;

C) Enjoin the Defendant from continuing its discriminatory practices; and

D) Grant any and all appropriate relief, which the Court deems to be Just, proper, and
equitable.

COUNT II
(VIOLATION OF TITLE VII--HOSTILE WORK ENVIRONMENT)

47. Plaintiff restates and re-alleges the allegations of Paragraphs 1—39 of the

Complaint, as if fully set forth herein.

14
Case 0:21-cv-60976-JIC Document 1 Entered on FLSD Docket 05/09/2021 Page 15 of 20

48. As a Christian male, and a member of specific denomination of that faith, the
Plaintiff is a member of a protected group.

49. Plaintiff was subjected to unwelcome and actionable religious-based harassment;
specifically, he was subjected to numerous predicate adverse actions, by AGENCY
management, merely because of his status as a Christian male, and a member of
specific denomination of that faith.

50. The religious based harassment, as set forth and stated in Paragraphs 28 (a)—(f) of
the Complaint, was specifically grounded upon Plaintiff's status, as a Christian
male, and a member of specific denomination of that faith.

51. The religious based harassment, consisted of continuous demeaning and
disparaging personnel actions, which were wholly unjustified, and based upon
Plaintiff's status as a Christian male, and a member of specific denomination of that
faith, and the Defendant was responsible for orchestrating a series of predicate acts
of harassment, as stated in Paragraphs 28 (a)—(f) of the Complaint.

52. The actionable religious based harassment, which consisted of a series of predicate
acts of discrimination, as stated and set forth in Paragraphs 28 (a}—(f), above, was
sufficiently severe or pervasive, to alter the terms and conditions of Plaintiff's
employment with the AGENCY.

53. There is a reasonable factual basis, for holding the Defendant employer liable,
based upon the religious-based discrimination and harassment, perpetrated by

WINGERD; and any reasonable employee in BATES’ position would state, on an

15
Case 0:21-cv-60976-JIC Document1 Entered on FLSD Docket 05/09/2021 Page 16 of 20

objective basis, that he or she, was subjected to a hostile work environment, based
upon the pattern and practice of offensive religious based adverse actions,
perpetrated by supervisory personnel of the AGENCY.

54. There is a reasonable factual basis for holding the Defendant employer liable,
based upon the religious-based discrimination and harassment, perpetrated by
WINGERD; and any reasonable employee in BATES’ position would state, on a
subjective basis, that he or she, was subjected to a hostile work environment, based
upon the pattern and practice of adverse actions, perpetrated by supervisory
personnel, principally SSA WINGERD.

55. The actionable religious based discrimination and harassment, perpetrated by SSA
WINGERD, ultimately resulted in a tangible employment action, imposed against
Plaintiff, the imposition of adverse personnel actions, against him, including a
suspension which was implemented, without any valid business reason and or
justification.

56. As a direct and proximate result of the Defendant’s unlawful acts, perpetrated
through its agent/employee, SSA WIN GERD, the Plaintiff has suffered great and
irreparable economic harm and other associated losses.

57. The Defendant Employer failed to take appropriate remedial measures, to end the
unlawful discriminatory and harassing conduct, committed by its supervisory

personnel, principally, SSA WINGERD.

16
Case 0:21-cv-60976-JIC Document 1 Entered on FLSD Docket 05/09/2021 Page 17 of 20

58. Moreover, because of the Defendant’s impermissible religious-based conduct, the
Plaintiff has been compelled to file this action; and he has incurred attorney’s fees

and costs.

WHEREFORE, the Plaintiff, JOHN F. BATES, respectfully requests that this Court enter
judgment against the Defendant, JANET YELLEN, as Secretary of the United States
Department of the Treasury, Internal Revenue Service, and find that the Defendant indeed
violated Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. Section 2000e-
(2) (a), for engaging in predicate unlawful acts of retaliation, and order the following

additional relief:

A) Award the Plaintiff actual damages, including appropriate amounts of back pay and front
pay, as applicable, as well as compensatory damages;

B) Award the Plaintiff his costs and a reasonable attorney’s fee;

C) Enjoin the Defendant from continuing its discriminatory practices; and

D) Grant, any and all appropriate relief, which the Court deems to be just, proper, and
equitable.

COUNT III
(VIOLATION OF TITLE VII-UNLAWFUL DISPARATE TREATMENT)

59. Plaintiff restates and re-alleges the allegations of Paragraphs 1—39 of the

Complaint, as if fully set forth herein.

17
Case 0:21-cv-60976-JIC Document1 Entered on FLSD Docket 05/09/2021 Page 18 of 20

60. Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. Section 2000(e)-
2(a), et seq., prohibits an employer from making employment decisions, or from
taking any personnel action, affecting the terms, conditions, and privileges of one’s
employment, based upon religious classifications, considerations, or national origin
based, reasons.

61. The Plaintiff is a Christian male, and he is a member of a specific Christian
denomination, who celebrates the Easter Holiday, on specific days, which may
differ from the celebration of this Holiday, on a more traditional day of the Christian
religious calendar.

62. Despite Plaintiff's sincere religious beliefs, he was treated differently, from
similarly situated employees, outside of his protected class, specifically, Special
Agents, of different religious faiths and denominations; the Plaintiff was denied
religious accommodations, whereby in contrast, and similarly situated Special
Agents, outside of his protected class, were routinely and regularly granted
religious accommodations.

63. BATES was subjected to adverse employment actions, including, but not limited
to, being placed, unjustifiably, on an eight-day suspension.

64. As a direct and proximate result of the Defendant’s unlawful acts, BATES has
suffered great and irreparable economic harm and other associated losses.

65. The Defendant Employer failed to take appropriate remedial measures, to end the

unlawful and discriminatory, disparate treatment.

18
Case 0:21-cv-60976-JIC Document 1 Entered on FLSD Docket 05/09/2021 Page 19 of 20

66. Moreover, as a further result of the Defendant’s unlawful religious-based conduct,
the Plaintiff has been compelled to retain undersi gned counsel; and he has incurred
fees and costs. |
WHEREFORE, the Plaintiff, JOHN F. BATES, respectfully requests that this
Court enter judgment against the Defendant, JANET YELLEN, as Secretary of the
Treasury, Internal Revenue Service; and find that the Defendant indeed violated
Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. Section 2000e-
2(a), for engaging in an unlawful act of disparate treatment, contrary to the law, and
order the following additional relief:

A) Award the Plaintiff actual damages, including appropriate amounts of back pay
and front pay, as applicable, as well as compensatory damages;

B) Award the Plaintiff his costs and a reasonable attorney’s fee;

C) Enjoin the Defendant from continuing its discriminatory practices; and

D) Grant any and all appropriate relief: which the Court deems to be just, proper,

and equitable.

Demand for Jury Trial

The Plaintiff demands trial by jury of all issues so triable.

19
Case 0:21-cv-60976-JIC Document 1 Entered on FLSD Docket 05/09/2021 Page 20 of 20

Dated on this 9" day of May, 2021.

20

Respectfully submitted,

Mark J. Berkowitz, P.A.

Attorney for Plaintiff

One Ten Tower

110 S.E. 6" Street

Suite 1700

Ft. Lauderdale, Florida 33316

(954) 527-0570 Telephone

(954) 281-5881 Telecopier

E-Mail: labor@markjberkowitz.com
Fla. Bar No. 369391

/s/ Mark J. Berkowitz
By: Mark J. Berkowitz
